      Case 2:13-cv-00193 Document 1182 Filed on 08/28/19 in TXSD Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION

 MARC VEASEY et al.,                        §
          Plaintiffs,                       §
                                            §
 v.                                         §
                                            §   Civil Action No. 2:13-cv-193 (NGR)
 GREG ABBOTT, et al.,                       §
          Defendants,                       §
                                            §
                                            §


      UNOPPOSED MOTION TO EXTEND TIME TO FILE RESPONSE TO
        PRIVATE PLAINTIFFS’ MOTIONS FOR ATTORNEYS’ FEES

        The State Defendants file this unopposed motion to extend the time to respond

to the Private Plaintiffs’ Motions for Attorneys’ Fees. The Private Plaintiffs have

advised the State Defendants that they do not oppose the request for extension of

time.

        On July 15, 2019, the Private Plaintiffs provided supplemental affidavits and

documentation. The State Defendants respectfully request an extension of the

current deadline to respond to the Private Plaintiffs’ individual motions for attorney’s

fees to September 27, 2019, to allow additional time to compare the supplemental

affidavits and process the receipts. Federal Rule of Civil Procedure 6(b) permits the

Court to extend the deadline for good cause. Good cause exists since the Plaintiffs

supplemented and Defendants should have additional time to review. The extension

will not cause any undue prejudice to the Private Plaintiffs, all of whom are

unopposed to the extension of time.



                                           1
   Case 2:13-cv-00193 Document 1182 Filed on 08/28/19 in TXSD Page 2 of 3



      The State Defendants therefore respectfully request an order extending the

time to respond to the Private Plaintiffs’ motions to September 27, 2019.


Dated: August 28, 2019
                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       JEFFREY C. MATEER
                                       First Assistant Attorney General

                                       DARREN L. MCCARTY
                                       Deputy Attorney General for Civil Litigation

                                       THOMAS A. ALBRIGHT
                                       Chief-General Litigation Division

                                        /s/Dominique G. Stafford
                                        DOMINIQUE G. STAFFORD
                                        Texas Bar No. 24079382
                                        SUMMER R. LEE
                                        Texas Bar No. 24046283
                                        Assistant Attorneys General
                                        Office of the Attorney General
                                        General Litigation Division
                                        P.O. Box 12548, Capitol Station
                                        Austin, TX 78711-2548
                                        (512) 463-2120 PHONE
                                        (512) 320-0667 FAX
                                        Dominique.Stafford@oag.texas.gov
                                        Summer.Lee@oag.texas.gov
                                       Attorneys for the State of Texas




                                          2
    Case 2:13-cv-00193 Document 1182 Filed on 08/28/19 in TXSD Page 3 of 3



                        CERTIFICATE OF CONFERENCE

      I hereby certify that, on August 26, 2019, counsel for the State Defendants

conferred with counsel for the Private Plaintiffs regarding its request to extend the

time to respond to the motion. Counsel for the Private Plaintiffs indicated that they

are unopposed to the State Defendants’ request for an extension of time.


                                        /s/ Dominique G. Stafford
                                        DOMINIQUE G. STAFFORD
                                        Assistant Attorney General


                           CERTIFICATE OF SERVICE

       I certify that, on August 28, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notice of such filing to
all registered CM/ECF users.


                                        /s/ Dominique G. Stafford
                                        DOMINIQUE G. STAFFORD
                                        Assistant Attorney General




                                           3
     Case 2:13-cv-00193 Document 1182-1 Filed on 08/28/19 in TXSD Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION

MARC VEASEY et al.,                       §
         Plaintiffs,                      §
                                          §
v.                                        §
                                          §     Civil Action No. 2:13-cv-193 (NGR)
GREG ABBOTT, et al.,                      §
         Defendants,                      §
                                          §
                                          §


                                        ORDER

        Before the Court is Defendants’ Unopposed Motion to Extend the Time to

Respond to Plaintiffs’ Motions for Attorneys’ Fees. Having considered the Motion, the

Court is of the opinion that Motion should be GRANTED.

        IT IS THEREFORE ORDERED that Defendants’ Unopposed Motion to Extend

the Time to Respond to Plaintiffs’ Motions for Attorneys’ Fees is hereby GRANTED.


        Defendants’ responses are due by September 27, 2019.




        SIGNED this            day of                   , 2019.




                                              HON. NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




                                          1
